
	

115 S3507 IS: To amend title 38, United States Code, to extend the authority of the Secretary of Veterans Affairs to prescribe regulations providing that a presumption of service connection is warranted for a disease with a positive association with exposure to a herbicide agent, and for other purposes.
U.S. Senate
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3507
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2018
			Mr. Brown (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the authority of the Secretary of Veterans Affairs
			 to prescribe regulations providing that a presumption of service
			 connection is warranted for a disease with a positive association with
			 exposure to a herbicide agent, and for other purposes.
	
	
		1.Extension of authority of Secretary of Veterans Affairs regarding presumptions of service
			 connection for diseases associated with exposure to herbicide agents
 (a)In generalSection 1116(e) of title 38, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2025. (b)Treatment of reports received during expired periodEach report described in section 1116(c)(1)(A) of such title that was received by the Secretary of Veterans Affairs during the period beginning on September 30, 2015, and ending on the date of the enactment of this Act shall be treated, for purposes of such section, as if it were received by the Secretary on the date of the enactment of this Act.
